Citation Nr: 1817813	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  16-58 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis. 

2.  Entitlement to an earlier effective date for the grant of service connection for bilateral plantar fasciitis prior to March 27, 2014. 

3.  Entitlement to an earlier effective date for the grant of service connection for a panic disorder prior to September 25, 2014.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1988 to November 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

By way of procedural background, on September 25, 2014, the Veteran filed a claim for service connection for anxiety and for an increased rating for his service-connected migraine disability.  In a November 2014 rating decision, the RO granted service connection for a panic disorder and assigned a 70-percent rating effective September 25, 2014.  The RO also continued a 30-percent rating for the Veteran's service-connected migraine disability.  In a January 2015 Notice of Disagreement, the Veteran indicated that he was disagreeing with the effective date assigned for the grant of service connection for the panic disorder.  He also disagreed with the rating and effective date assigned for the migraine disability.  

In a September 2016 rating decision, the RO increased the Veteran's migraine disability rating to 50 percent effective September 25, 2014.  The Board notes that this rating decision awarded the Veteran the maximum schedular rating for his migraine disability for the entire rating period on appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Since the Veteran was awarded the maximum possible benefit available for the period on appeal, that award is no longer before the Board for consideration.  See AB v. Brown, 6 Vet. App. 35 (1993).

Regarding the claims for earlier effective dates for the grant of service connection for a panic disorder and for the migraine disability prior to September 25, 2014, the RO readjudicated these claims in a September 2016 Statement of the Case.   The Veteran subsequently filed a substantive appeal with the effective date assigned for the grant of service connection for a panic disorder.  See December 2016 VA Form 9.  The Veteran did not submit a substantive appeal regarding the effective date for his migraine disability; as such, that issue is not before the Board for consideration.  

The issue of earlier effective date for the grant of service connection for bilateral plantar fasciitis prior to March 27, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2018 written statement, and prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for an initial rating in excess of 10 percent for bilateral plantar fasciitis be withdrawn.

2.  VA received the Veteran's initial claim for service connection for a psychiatric disorder (claimed as anxiety) on September 25, 2014.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of an initial rating in excess of 10 percent for bilateral plantar fasciitis have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 
38 C.F.R. § 20.204 (2017).

2.  The criteria for the assignment of an effective date prior to September 25, 2014, for the grant of service connection for a panic disorder have not been met.  
38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Plantar Fasciitis Claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

In a January 2018 written statement, and prior to the promulgation of a decision in the appeal for entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis, the Veteran requested that this issue be withdrawn.  He specifically indicated that he accepted the 10-percent rating for his plantar fasciitis disability.  Therefore, there remain no questions of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal regarding this claim and it is dismissed.

Laws and Analysis for Effective Date for Panic Disorder

In general, the effective date of an award based on an original claim for benefits is based on the filing of a claim for such benefits.  38 U.S.C. § 5110; 38 C.F.R. § 3.151.  See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are generally awarded based on the date of receipt of the claim.  38 C.F.R. § 3.1 (r), 3.400. 

Specifically with respect to service connection granted on a direct basis, such as the Veteran's psychiatric disorder, governing regulation provides that the effective date will be the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from active duty; otherwise the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (b)(2)(i).  All effective date determinations must be based upon the facts found, unless otherwise specifically provided.  38 U.S.C. §§ 5101, 5110; 38 C.F.R. § 3.400.

In this case, the Veteran initially filed a claim for service connection for anxiety on September 25, 2014.  In a November 2014 rating decision, the RO granted service connection for a panic disorder effective September 25, 2014, the date of the Veteran's claim for service connection.  In his January 2015 Notice of Disagreement, the Veteran indicated that the effective date for his panic disorder should be March 27, 2014.  Although the Board acknowledges that the Veteran did file a claim for benefits on March 27, 2014, this claim pertained to his bilateral plantar fasciitis disability.  There was no indication in the March 2014 claim that the Veteran was seeking service connection for a psychiatric disorder. 

A review of the remaining evidence of record does not show any other correspondence by the Veteran that may be construed as a formal or informal claim for service connection for a psychotic disorder prior to September 25, 2014.

In sum, the earliest indication that the Veteran wished to pursue a claim for service connection for a psychiatric disability was the September 25, 2014 application. Thus, the preponderance of the evidence is against the Veteran's claim for an earlier effective date for the grant of service connection for a panic disorder disability and the benefit sought must be denied.


ORDER

The appeal for an initial rating in excess of 10 percent for bilateral plantar fasciitis is dismissed. 

An earlier effective date for the grant of service connection for panic disorder prior to September 25, 2014 is denied.


REMAND

In a December 2016 rating decision, the RO granted service connection for bilateral plantar fasciitis effective March 27, 2014.  In his December 2016 Notice of Disagreement, the Veteran indicated that he disagreed with both the effective date and the rating evaluation assigned for his plantar fasciitis disability.  A September 2017 Statement of the Case only addressed the propriety of the 10 percent rating assigned for the plantar fasciitis disability.  The RO did not discuss whether the Veteran was entitled to an earlier effective date for the grant of service connection for plantar fasciitis.  Moreover, although the Veteran has indicated that he is satisfied with the 10-percent rating assigned for his plantar fasciitis disability (see January 2018 statement), he did not specifically withdraw his claim for an earlier effective date for the grant of service connection for plantar fasciitis.  As such, a Statement of the Case must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case regarding the issue for entitlement to an earlier effective date for the grant of service connection for plantar fasciitis.  Only if the Veteran perfects an appeal should the claims be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


